DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device assembly, comprising: a first shingled stack including a plurality of first semiconductor dies,each first semiconductor die of the plurality having a first length and a first width, the first shingled stack overlying a first area of the substrate with a first set of planform dimensions; a second shingled stack including a plurality of second semiconductor
dies, each second semiconductor die of the plurality having a second length and a secondwidth
 the second shingled stack overlying a second area of the substrate with a second set of planform dimensions different from the first set; and wherein the first length is different than the second
length and the second width, in combination with other claimed features, as recited in independent claim 1.  Claims 2-15 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 16, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method of 
 the first shingled stack overlying a first area of the substrate with a first set of planform
dimensions; stacking a plurality of second semiconductor dies in a second shingled stack, each second semiconductor die of the plurality having a second length and a second width, the second shingled stack overlying a second area of the substrate with a second set of planform dimensions different from the first set; wherein the first length is different than the second length and
the second width, in combination with other claimed features, as recited in independent claim 16.  Claims 17-21 are dependent upon independent claim 16, and are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 26, 2022